IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00364-CR

GARY LEE REID,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                           From the 54th District Court
                            McLennan County, Texas
                           Trial Court No. 2012-2323-C2


                                      ORDER


      Appellant, Gary Reid, requests a 30 day extension of time to file his response to

his counsel’s Anders brief so that he may: 1) request the record from the district clerk;

and 2) request documents from various counties to discredit what was submitted to the

jury by the prosecutor. Appellant’s request is granted in part and denied in part.

      We cannot consider any information or evidence provided by a party which is

outside the appellate record. See Whitehead v. State, 130 S.W.3d 866, 872 (Tex. Crim.
App. 2004); see also Rodriguez v. State, 996 S.W.2d 402, 403 (Tex. App.—Waco 1999, no

pet.).

         Accordingly, appellant’s request for an extension of 30 days to file his pro se

response is granted upon the ground that he needs additional time to obtain and review

the record to be able to prepare his response. To the extent he seeks additional time to

obtain documents outside the record to be used in his response, his request is denied.

         Appellant’s response to his counsel’s Anders brief is due 35 days from the date of

this order.

                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted in part and denied in part
Order issued and filed March 6, 2014




Reid v. State                                                                        Page 2